I fully concur in the majority's analysis and disposition of appellant's Assignments of Error Nos. I, II, III, IV, and V. However, I respectfully dissent from the majority's disposition of appellant's Assignment of Error VI.
It appears appellant violated the Code of Professional Responsibility in his use of the Firstar IOLTA account by co-mingling personal funds and client's funds; using the account to pay personal expenses; and failing to provide a proper accounting. Nevertheless, appellee has failed to identify where in the record it proved any particular client was deprived of any certain property beyond the scope of his authority, other than those previously identified in the other counts of the indictment. Accordingly, I would sustain appellant's assignment of error as it relates to count five of the indictment.